KELLUM, Judge,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that Jerry Jerome Smith was denied his constitutional right to a public trial during his fourth penalty-phase proceeding for his 1998 conviction for capital murder and that, therefore, his sentence of death must be reversed. However, I must respectfully dissent from this Court’s specific order *339that the trial court conduct a fifth penalty-phase trial without this Court’s first addressing the impact, if any, of the United States Supreme Court’s recent opinion in Hurst v. Florida, 577 U.S. -, 136 S.Ct. 616, 193 L.Ed.2d 504 (2016), on Alabama’s capital-sentencing scheme.